-19-cv- = Document 81-1 Filed 04/23/20 Page 1 of 3

STATE OF WYOMING
- Office of the Secretary of State

|, MAX MAXFIELD, SECRETARY OF STATE of the STATE OF WYOMING, do hereby
certify that the filing requirements for the issuance of this certificate have been fulfilled.

CERTIFICATE OF ORGANIZATION

MedPort, LLC

Accordingly, the undersigned, by virtue of the authority vested in me by law, hereby issues
this Certificate.

| have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 1st day of May, 2012.

&
, ; C4 ‘het

By: __Bryci Webber

———

 

 

|
|
| Filed Date: 05/01/2012
Case 2:19-cv-00048-NDF Document 81-1 Filed 04/23/20 Page 2 of 3

Max Maxfield, WY Secretary of State
FILED: 05/01/2012 03:00 PM
ID: 2012-000621556

ARTICLES OF ORGANIZATION
OF
MedPort, LLC

THE UNDERSIGNED person, acting as the Organizer ofa limited liability company
(LLC) under the Wyoming Limited Liability Company Act adopts the following Articles of

Organization:

1. Name. The name of the Limited Liability Company is:
MedPort, LLC.

2s Duration. The period of duration of the LLC shall be thirty (30) years from
the date of filing the Articles of Organization with the Wyoming Secretary of State, unless
sooner dissolved by the members or as provided by statute.

a Purpose. That the purpose for which this Limited Liability Company is to
engage in all lawful types of business, as may be performed from time to time as determined
by the members, except for banking and/or acting as an insurer as defined in W.S. §26-1-
102(a)(xvi) (July 1, 2011).

4. Principal Place of Business. The address of the LLC's principal place of
business is 15836 Astral St., Chino Hills, California 91709.

J Mailing Address. The mailing address for the LLC is 15836 Astral St., Chino
Hills, California 91709.

6. Registered Agent & Office. The name of LLC's registered agent, whose
Consent to Appointment as Registered Agent is included with these articles is Michael D.
Greear and the address of the registered office is 1112 Robertson Ave., Worland, WY 82401.

- Return of Capital; Distribution of Profits. The members' right to the return

of capital shall be determined from the company's books, as of the effective date of
Case 2:19-cv-
cv-00048-NDF Document 81-1 Filed 04/23/20 Page 3 of 3

termination of the company, based on generally accepted accounting practices. Members
agree to share income and surplus upon the basis stipulated in the Operating Agreement.
Withdrawal of an owner will be only on terms unanimously agreed by the parties in the
Operating Agreement without diminishing the prospects of the company's venture and
subject to the limitations of Wyoming Statutes.

8. Management. The business of the company will be conducted under the
management of the Manager, Kathleen Theresa Burrows, 15836 Astral St., Chino Hills,
California 91709, until such time as a successor manager or managers are elected by the

members.

   

‘Michael D. Greear, Organizer
